Dismissed and Memorandum Opinion filed February 5, 2009







Dismissed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01112-CV
____________
 
RAPID SETTLEMENTS, LTD., Appellant
 
V.
 
JODY CHILDRESS, AMERICAN GENERAL LIFE INSURANCE, and
AMERICAN GENERAL ANNUITY SERVICE CORPORATION, Appellees
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 896574
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 27, 2008.  On January 28, 2009,
appellant filed an unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of
Justices Yates, Guzman, and Sullivan.